

114 HRES 800 IH: Expressing support for Lunchtime Music on the Mall in the Nation’s capital to benefit the District of Columbia and regional residents as well as visitors and honor the public service of the performers and partners.
U.S. House of Representatives
2016-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 800IN THE HOUSE OF REPRESENTATIVESJune 24, 2016Ms. Norton submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for Lunchtime Music on the Mall in the Nation’s capital to benefit the District
			 of Columbia and regional residents as well as visitors and honor the
			 public service of the performers and partners.
	
 Whereas the National Mall Revitalization and Designation Act seeks to enliven the National Mall for residents and visitors;
 Whereas the National Park Service, Washington Metropolitan Area Transit Authority, Smithsonian Institution, and D.C. Commission on the Arts and Humanities are partners in sponsoring the 2016 Lunchtime Music on the Mall every Thursday from noon to 1 p.m. during the summer months;
 Whereas many Federal and other office workers work downtown and in the vicinity of the National Mall;
 Whereas the National Mall is a national and regional tourist attraction; Whereas Lunchtime Music on the Mall offers benefits to workers and visitors alike;
 Whereas the National Mall is a national treasure, supported by United States taxpayers to provide a unique park space with potential for various kinds of outdoor enjoyment;
 Whereas many talented amateur and professional musicians reside in the District of Columbia and the national capital region;
 Whereas the National Mall provides a natural stage for the display of city and regional talent; Whereas this year Lunchtime Music on the Mall will be located on the National Mall across from the Smithsonian Air and Space Museum entrance; and
 Whereas 2016 is the fifth season for Lunchtime Music on the Mall: Now, therefore, be it  That the House of Representatives recognizes and commends—
 (1)Lunchtime Music on the Mall for providing enhancement to urban life and musical culture in the Nation’s capital and for appreciation of the outdoors at the National Mall;
 (2)local performers bringing their talents to Lunchtime Music on the Mall; and (3)the National Park Service, the Washington Metropolitan Area Transit Authority, Smithsonian Institution, D.C. Department of Parks and Recreation, and the D.C. Commission on the Arts and Humanities for their public service in providing live music performances at no charge to the public.
			